—In a proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (Freeman, J.), entered December 17, 2001, as denied his petition to suspend his child support obligation.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the father’s contentions, he failed to establish that the mother deliberately frustrated or actively interfered with his visitation rights (see Matter of Clum v Seksinsky, 263 AD2d 507, 508 [1999]; Matter of Vanderhoff v Vanderhoff, 207 AD2d 494, 495 [1994]; Weinreich v Weinreich, 184 AD2d 505, 506 [1992]; Resnick v Zoldan, 134 AD2d 246, 247 [1987]). Therefore, the Family Court properly denied his petition seeking to suspend his child support obligation with respect to the parties’ teenaged daughter.
The father’s remaining contentions are without merit. S. Miller, J.P., Krausman, Luciano and Mastro, JJ., concur.